       Case 1:19-cv-03786-JMF-OTW Document 63 Filed 08/10/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
CLARENCE BOWEN ALLEN, et al.,                                          :
                                                                       :
                                    Plaintiffs,                        :     19-CV-3786 (JMF)
                                                                       :
                  -v-                                                  :   ORDER WITHDRAWING
                                                                       :      REFERENCE TO
CITY OF NEW YORK, et al.,                                              :    MAGISTRATE JUDGE
                                                                       :     AND SCHEDULING
                                    Defendants.                        :          ORDER
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On July 13, 2021, the Chief Judge Swain issued an interim order of reference, referring
this case to Magistrate Judge Wang for general pre-trial supervision. See ECF No. 56. It is
hereby ORDERED that the reference is WITHDRAWN.

       The status conference scheduled by Judge Wang on October 13, 2021, see ECF No. 58, is
hereby canceled. Instead, the parties are ordered to appear for a pretrial conference before the
undersigned on October 6, 2021, at 4:45 p.m. in Courtroom 1105 of the Thurgood Marshall
Courthouse, 40 Centre Street, New York, New York 10007.

         Absent leave of Court, by Thursday of the week prior to that conference and any
  future conference, the parties shall file on ECF a joint letter, not to exceed three (3) pages,
  regarding the status of the case. The letter should include the following information in
  separate paragraphs:

      (1) A statement of all existing deadlines, due dates, and/or cut-off dates;

      (2) A brief description of any outstanding motions;

      (3) A brief description of the status of discovery and of any additional discovery that
          needs to be completed;

      (4) A list of all prior settlement discussions, including the date, the parties involved,
          whether any third-party (e.g., Magistrate Judge, mediator, etc.) was involved, and the
          approximate duration of such discussions, if any;

      (5) A statement of whether or how the Court could facilitate settlement of the case (for
          example, through a(nother) settlement conference before the assigned Magistrate Judge
          or as part of the Court’s Mediation Program);
     Case 1:19-cv-03786-JMF-OTW Document 63 Filed 08/10/21 Page 2 of 2


    (6) A statement of the anticipated length of trial and whether the case is to be tried to a
        jury;

    (7) A statement of whether the parties anticipate filing motions for summary judgment; and

    (8) Any other issue that the parties would like to address at the pretrial conference or any
        information that the parties believe may assist the Court in advancing the case to
        settlement or trial.


      SO ORDERED.

Dated: August 10, 2021                              __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                2
